ORDER
PER CURIAM:
Irvin Gene Riley appeals his convictions of two counts of first-degree assault, two counts of armed criminal action, one count of unlawful use of a weapon, and one count of first-degree burglary following a jury trial. Riley argues that there was insufficient evidence to prove beyond a reasonable doubt that he committed first-degree burglary because he did not knowingly enter the victim’s house unlawfully. Riley also argues that the trial court abused its discretion when it sustained an objection during his closing argument that prevented him from arguing an adverse inference from the State’s failure to call a witness.
We affirm. Rule 30.25(b).